Claims 1-20 are currently pending with claims 2, 3, 6, 11-12, 14, 19 and 20 being cancelled.  Claims 1, 4, 5, 7-10, 13, and 15-18 are under consideration. 
The 112 rejection has been withdrawn in view of the present amendment and response. 
All of the rejections have been withdrawn in view of the present amendment and response.  None of the cited references teach or suggest a water-resistant adhesive.  
New grounds of rejections are made in view of newly discovered references to Cassinelli (US 2002/0185905), Eschbacher et al. (US 6,139,382) and Assink (US 2009/0004452).   
Specification
The amendments to the specification are entered because they do not introduce new matter.  They are intended to correct the informalities. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,639,145 to Alderman (hereinafter “Alderman”) in view of US 6,139,382 to Eschbacher et al. (hereinafter “Eschbacher”).   
Alderman discloses a portable cushion comprising a first panel 12 and a second panel 13 connected by a hinge 14 (figure 1).  The cushion can lay flat on a flat surface as shown in figures 3 and 4 in which panels 12 and 13 are arranged end to end.  Each panel is adapted to accommodate a vibrator with the vibrations being transmitted through the material to provide massage therapy (column 1, lines 50-55).  The cushion is suitable for use in water as in a bathtub to provide comfort and massage therapy to a user.  The panel 13 comprises an open cell foam layer 25 and a closed cell foam layer 24 separated from each other by a closed cell foam layer 26, and adhesive layers 23 and 27 (figure 8).  The open cell foam layer 25 has an outer face with undulating protuberances arranged as a series of alternating apexes and cavities.  The open cell foam layer absorbs water while being soft to provide comfort to the user (column 3, lines 55-60).  The open cell foam layer absorbs water and the user’s body pressing against the open cell foam layer pumps water against the body (column 4, lines 55-60).  In other words, the foam layer has an open cell structure to drain the water away, thereby providing anti-humidity waterproof properties. 
The closed cell foam layer has a high degree of friction, thereby avoiding slippage in the bathtub (column 3, lines 45-50).  The closed cell foam layer floats on the water (column 4, lines 55-60).  The open cell foam layer is in contact with the user while the closed cell foam layer is in contact with the water.  The open cell foam 
Alderman does not explicitly disclose the adhesive layer 23 or 27 that is a water-resistant adhesive. 
Eschbacher, however, teaches a flotation unit comprising an upper foam sheet 20 and a lower foam sheet 30 adhered to each other by a water-resistant silicone adhesive (column 4, lines 60-65; column 5, lines 5-10; and figure 1A).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a water-resistant adhesive disclosed in Eschbacher for bonding the foam layers of Alderman together  motivated by the desire to provide optimum adhesion, flexibility and water-resistance.   
As to claims 4, Alderman discloses that the second panel 13 has a transverse slit 29 in the open cell foam layer 25 opening into a pocket for receiving and containing a vibrator 30 (figure 2, and column 3, lines 15-25).   


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alderman in view of Eschbacher as applied to claim 1 above, further in view of WO 2017/013546 to Schoeters et al. (hereinafter “Schoeters”).
Alderman does not explicitly disclose the portable cushion further comprising a protective cover enveloping the foam layers. There is no teaching or suggestion that the closed cell foam layer has a density in the range from 10 to 85 kg/m3.  
Schoeters, however, discloses a floating lounger for supporting a user or object in water comprising a floating body made of a closed cell foam and a textile 3 within the claimed range.  The textile layer is a mesh-shaped structure to drain water away to the surroundings through openings in the mesh-shaped structure (paragraph 41).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a textile layer disclosed in Schoeters to envelop the foam layers disclosed in Alderman motivated by the desire to provide a protection cover for the portable cushion. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a closed cell foam layer having a density in the range disclosed in Schoeters motivated by the desire to provide a lightweight portable cushion.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alderman in view of Eschbacher as applied to claim 1, further in view of WO 99/66817 to Heitmann et al. (hereinafter “Heitmann”).  
Alderman does not explicitly disclose the open cell foam layer having a density of from 10 to 40 kg/m3.
Heitmann, however, discloses that a self-inflating mattress comprising an open cell polyurethane flexible foam material provided with at least one built-in cavity and accommodated in an airtight outer shell (abstract and figure 1).  The open cell polyurethane flexible foam material has a density of from 30 to 70 kg/m3 and the 3 (page 2, lines 61-70).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell, flexible foam material having a density of 40 kg/m3 motivated by the desire to provide the a portable cushion having a higher level of lying comfort.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alderman in view of Eschbacher as applied to claim 1 above, in view of US 5,626,814 to Vicino (hereinafter “Vicino”). 
Alderman does not explicitly disclose the open cell foam layer having a pore count of from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell foam layer having a cell count from 2 to 8 per cm motivated by the desire to provide the portable cushion having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  
Alderman does not disclose a water-resistant adhesive.  However, new combination of Alderman and Eschbacher suggests the claimed invention. 
Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,209,159 to Murphy (hereinafter “Murphy”) in view of US 2009/0004453 to Assink (hereinafter “Assink”).
Murphy discloses: 

    PNG
    media_image1.png
    351
    406
    media_image1.png
    Greyscale



Murphy discloses that the air bladders have the respective flow control elements left in the open position to provide “flotation” (column 6, lines 65-67).  As an inflatable structure, the seat cushion would inherently be useful as a floating 

    PNG
    media_image2.png
    897
    774
    media_image2.png
    Greyscale
	

An anti-humidity waterproof property would inherently be present because the compressible foam material has an open cell structure to let air and water to pass there through.  
Murphy does not explicitly disclose the adhesive material that is a water-resistant adhesive.  
Assink, however, teaches a pad comprising a padding layer and at least one sheet layer adhered to the padding layer by a water-resistant adhesive layer (abstract; and paragraphs 93 and 114).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a water-resistant adhesive disclosed in Assink for bonding the foam layers of Murphy together motivated by the desire to provide optimum adhesion, flexibility and water-resistance.   
As to claim 5, Murphy discloses that the foam outer layer is a soft, resilient foam material providing the user with a surface that helps distribute the pressure (column 6, lines 45-50).  The foam outer layer reads on the claimed third flexible foam layer.  
As to claim 9, Murphy discloses that the open celled compressible foam material has a density of 1.8 pounds per cubic foot or 29 kg/m3 (column 6, lines 1-5).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Assink as applied to claim 1 above, further in view of Schoeters.
Murphy does not explicitly disclose the seat cushion comprising the rigid closed cell foam layer having a density in the range from 10 to 85 kg/m3.  
Schoeters, however, discloses a floating lounger for supporting a user or object in water comprising a floating body made of a closed cell foam and a textile layer in the form of a pouch enveloping the floating body (abstract, figure 1 and paragraph 24).  The closed cell foam has a density in the range from 25 to 35 kg/m3 within the claimed range.  The textile layer is a mesh-shaped structure to drain water away to the surroundings through openings in the mesh-shaped structure (paragraph 41).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a rigid closed cell foam layer having a density in the range disclosed in Schoeters motivated by the desire to provide a lightweight seat cushion.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Assink as applied to claim 1 above, further in view of Vicino. 
Murphy does not explicitly disclose the open cell foam layer having a pore count of from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell foam layer having a cell count from 2 to 8 per cm motivated by the desire to provide a seat cushion having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  
Murphy does not disclose a water-resistant adhesive.  However, new combination of Murphy and Assink suggests the claimed invention. 
 
Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of US 2002/0185905 to Cassinelli (hereinafter “Cassinelli”) and Eschbacher.
Schoeters discloses a floating lounger for supporting a user or object in water comprising a floating body made of a closed cell foam and a textile layer in the form of a pouch enveloping the floating body (abstract, figure 1 and paragraph 24).  The closed cell foam has a density in the range from 25 to 35 kg/m3 within the claimed range.  
Schoeters does not explicitly disclose the floating body further comprising a comfort layer comprising a flexible open cell foam and a water-resistant adhesive for securing the rigid closed cell foam layer and the flexible open cell foam layer.  
Cassinelli discloses a flotation device comprising alternating layers of a flexible, open cell foam layer and a rigid, closed cell foam layer (figures 5 and 6; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a floating lounger having alternating layers of an open cell foam layer and a closed cell foam layer set out in Cassinelli motivated by the desire to provide higher level comfort to the user without compromising flotation characteristics. 
Cassinelli does not specifically disclose a water-resistant adhesive. 
Eschbacher, however, teaches a flotation unit comprising an upper foam sheet 20 and a lower foam sheet 30 adhered to each other by a water-resistant silicone adhesive (column 4, lines 60-65; column 5, lines 5-10; and figure 1A).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a water-resistant adhesive disclosed in Eschbacher for bonding the foam layers of Schoeters/ Cassinelli together  motivated by the desire to provide optimum adhesion, flexibility and water-resistance.   
As to claim 7, Schoeters discloses that the textile layer is a mesh-shaped structure to drain away water (paragraph 41).  
3 within the claimed range.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli and Eschbacher as applied to claim 1, further in view of Heitmann.  
None of Schoeters, Cassinelli and Eschbacher disclose or suggest the open cell foam layer having a density of from 10 to 40 kg/m3.
Heitmann, however, discloses that a self-inflating mattress comprising an open cell polyurethane flexible foam material provided with at least one built-in cavity and accommodated in an airtight outer shell (abstract and figure 1).  The open cell polyurethane flexible foam material has a density of from 30 to 70 kg/m3 and the mass density of the cavity ranging from 30 to 70% of the volume of the foam material in an expanded state (abstract).  In particular, the open cell polyurethane flexible foam material has a density of 40 kg/m3 (page 2, lines 61-70).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a comfort layer comprising an open cell, flexible foam material having a density of 40 kg/m3 motivated by the desire to provide the floating lounge having a higher level of lying comfort.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli and Eschbacher as applied to claim 1, further in view of Vicino. 

Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell, resiliently compressible foam material having a cell count from 2 to 8 per cm motivated by the desire to provide the floating lounge having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  

Claims 4, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli and Eschbacher as applied to claim 1, further in view of US 10,023,274 to George, II et al. (hereinafter “George”). 
None of Schoeters, Cassinelli and Eschbacher disclose or suggest the floating lounger having at least one housing for reception of the at least one object.  
George, however, discloses that a water pad assembly for supporting a user in open water comprising a water pad member and a plurality of grommets and cup holders (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of cup . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli, Eschbacher and George as applied to claim 16, further in view of Heitmann.  
None of four references including Schoeters, Cassinelli, Eschbacher and George disclose or suggest the open cell foam layer having a density of from 10 to 40 kg/m3.
Heitmann, however, discloses that a self-inflating mattress comprising an open cell polyurethane flexible foam material provided with at least one built-in cavity and accommodated in an airtight outer shell (abstract and figure 1).  The open cell polyurethane flexible foam material has a density of from 30 to 70 kg/m3 and the mass density of the cavity ranging from 30 to 70% of the volume of the foam material in an expanded state (abstract).  In particular, the open cell polyurethane flexible foam material has a density of 40 kg/m3 (page 2, lines 61-70).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a comfort layer comprising an open cell, flexible foam material having a density of 40 kg/m3 motivated by the desire to provide the floating lounge having a higher level of lying comfort.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli, Eschbacher and George as applied to claim 17, further in view of Vicino. 
None of four references including Schoeters, Velasquez, George and Heitmann disclose or suggest the comfort layer comprising an open cell foam having a pore count of from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell, resiliently compressible foam material having a cell count from 2 to 8 per cm motivated by the desire to provide the floating lounge having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  

Schoeters does not teach a water-resistant adhesive.  However, new combination of Schoeters, Cassinelli and Eschbacher suggests the claimed invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0185905 to Cassinelli (hereinafter “Cassinelli”) in view of Eschbacher.
Cassinelli discloses a flotation device comprising alternating layers of a flexible, open cell foam layer and a rigid, closed cell foam layer (figures 5 and 6; 
Cassinelli does not specifically disclose a water-resistant adhesive. 
Eschbacher, however, teaches a flotation unit comprising an upper foam sheet 20 and a lower foam sheet 30 adhered to each other by a water-resistant silicone adhesive (column 4, lines 60-65; column 5, lines 5-10; and figure 1A).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a water-resistant adhesive disclosed in Eschbacher for bonding the foam layers of Cassinelli together  motivated by the desire to provide optimum adhesion, flexibility and water-resistance.   
As to claim 5, one of the open cell foam layers in the stack shown in Cassinelli’s figure 5 reads on the claimed third layer. 
As to claim 7, Cassinelli discloses a fabric covering enveloping all of the foam layers (paragraph 50). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cassinelli in view of Eschbacher as applied to claim 1 above, further in view of Schoeters.
3.  
Schoeters, however, discloses a floating lounger for supporting a user or object in water comprising a floating body made of a closed cell foam and a textile layer in the form of a pouch enveloping the floating body (abstract, figure 1 and paragraph 24).  The closed cell foam has a density in the range from 25 to 35 kg/m3 within the claimed range.  The textile layer is a mesh-shaped structure to drain water away to the surroundings through openings in the mesh-shaped structure (paragraph 41).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a rigid closed cell foam layer having a density in the range disclosed in Schoeters motivated by the desire to provide a lightweight seat cushion.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cassinelli in view of Eschbacher as applied to claim 1, further in view of Heitmann.  
Cassinelli does not explicitly disclose the open cell foam layer having a density of from 10 to 40 kg/m3.
Heitmann, however, discloses that a self-inflating mattress comprising an open cell polyurethane flexible foam material provided with at least one built-in cavity and accommodated in an airtight outer shell (abstract and figure 1).  The open cell polyurethane flexible foam material has a density of from 30 to 70 kg/m3 and the mass density of the cavity ranging from 30 to 70% of the volume of the foam 3 (page 2, lines 61-70).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell, flexible foam material having a density of 40 kg/m3 motivated by the desire to provide higher level of sitting comfort.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cassinelli in view of Eschbacher as applied to claim 1 above, further in view of Vicino. 
Cassinelli does not explicitly disclose the open cell foam layer having a pore count of from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell foam layer having a cell count of from 2 to 8 per cm motivated by the desire to provide higher degree of resiliency, compressibility and thus a higher level of sitting comfort.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hai Vo/
Primary Examiner
Art Unit 1788